Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Muth for the "CONTROLLER AREA NETWORK CONTROLLER AND TRANSCEIVER" filed 05/11/2021 has been examined.  This application claims foreign priority to 20176642.5, filed 05/26/2020 in EPO.  The preliminary amendment filed 05/11/2021 has been entered and made of record.  Claims 1-15 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

Drawings
3.    Figs. 2, 3, 6. 7, 10 are objected to under 37 CFR 1.83(a) because they fail to show the reference label from each block as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).   Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Objections
4.        Claims 1-15 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional).
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim of “any preceding claim”.  See MPEP § 608.01(n).  Accordingly, the claim 12 not been further treated on the merits.  For examination purpose, the examiner assumes claim 12 depends on claim 1.  Appropriate correction required.	
Claim Rejections - 35 USC §112	
5.  The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.         Claims 1, 15 recite the limitation "the bus" on line 6.  There is insufficient antecedent basis for these limitations in the claim.  It’s not clear if it refers to the “CAN bus” or “bus terminal”.  Appropriate correction is required.  
	 Claims 1, 15 recite the limitation "the length of time" on lines 10-11.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.      
Claim 4 recites the limitation "the potential difference" and “the at least two wires of the bus” on line 3.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.      
   
7.        Regarding Claims 1, 15, the claimed methods and apparatus fail to indicate any interaction between elements (operating state of the first and second bus terminals, predetermined threshold for the length of time, transition data …) as to how the detect signaling are determined as a driven operating state of transmitting.  The term "logic zero state" and “logic one state” are not defined by the claim, does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   It is not clear what constitutes such “logic zero state” and “logic one state” are, or what is involved in determining the transmission input signal for each of a plurality of operating state. Appropriate correction required.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.       Claims 1, 4-5, 8-9, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Haas et al. (US#11,061,844) in view of Seki et al. (US#2021/0184328).
	Regarding claim 1, the references disclose a novel system and apparatus for operating a transceiver device in a CAN Bus, according to the essential features of the claim.  de Haas et al. (US#11,061,844) discloses a transceiver device for a bus system (see Figs. 2, 4), comprising: a two bus terminals for coupling said transceiver to a CAN bus; a transmitter arrangement configured to transmit signalling on the CAN bus via said bus terminals based on transmit data received at a transmit input, the transmit input comprising a terminal for coupling to a CAN controller, the transmitter arrangement comprising at least one transmitter configured to drive the bus to a dominant state or to a recessive state based on the transmit signal, and comprising an impedance control device connected to the two bus terminals (see Fig. 2; Col. 3, lines 28-67 & Col. 5, line 47 to Col. 6, line 18: CAN bus transceiver 210 is coupled to a CAN controller 220 via a transmit data connection (TXD) 251 and a receive data connection (RXD) 252); a signalling detector configured to detect signalling from the controller received at the
transmit input with the transmit data, the signalling detector configured to determine the
length of time the transmit data comprises a logic zero state prior to a transition in the transmit
data from said logic zero state to a logic one state and: based on the length of time being longer than a predetermined threshold, provide for control of an output impedance by the impedance control device in accordance with a first scheme comprising the controlling the output impedance to be within a predefined range of an impedance value at the dominant state while a differential driver voltage on a CAN bus connected to the CAN transceiver decreases to a predefined voltage and then increasing the output impedance over a first predetermined time duration (see Figs. 5-9; Col. 6, line 19 to Col. 9, line 62: signaling diagrams for operation of a bus transceiver circuit, in which transmitter circuit 300 can be dynamically adjusted to any impedance value between low ohmic state and high ohmic state); and based on the length of time being shorter than said predetermined threshold, provide for one of: control of said output impedance in accordance with a second scheme different to the first scheme; and no control of the output impedance by the impedance control device (Figs. 4-5; Col. 9, lines 35-50).
Although Haas does not expressly disclose wherein provide for control of an output impedance by the impedance control device.  However, Haas teaches that the transmitter circuit 300 described in Fig. 4 allows for independently adjusting the differential driver voltage VDIFF and driver impedance Z.DRIVE based on the parameters x and y, which define the impedance properties R.PUSH of the push resistors 310 and 320 and the impedance properties R.PULL of the pull resistors 315 and 325. Fig. 4 illustrates a use of the transmitter circuit 300 for a static adjustment of a predefined differential driver voltage V.DIFF with a predefined driver impedance Z.DRIVE during a predefined bus state (see Figs. 4-5; Col. 9, lines 35-50).  In the same field of endeavor, Seki et al. (US#2021/0184328) teaches the use of a selectable termination circuit capable of varying the resistance value as the termination resistor and correction of the impedance of the variable termination circuit (Fig. 8; see the Abstract & para [0006], [0008]: the process selection of the terminating resistor and provides a termination resistance enable control signal in CAN Bus).   It’s also noted that, the use of a selectable termination that controls a termination resistance, and allows the disturbance of the bus communication to be prevented on the basis of the data bus system to be connected to a plug-in contact are well known in the art.  Furthermore, a variable termination impedance coupled to the bus; wherein there are a number of possible transmission states between the bus participants and, for each possible transmission state are applied, a selection of the resistance is arranged for a desirable voltage across the transmission wire.  This allows to compensate for the mismatch between the impedance of the termination resistor and to match the characteristic impedance of the transmission lines. 
Regarding claim 4, the reference further teach wherein the transmitter arrangement comprises a first transmitter configured apply a voltage at the bus terminals to increase the potential difference between the at least two wires of the bus to the dominant state and a second transmitter configured apply a voltage at the bus terminals to decrease the potential difference between the at least two wires of the bus towards the recessive state, wherein: based on the length of time being shorter than said predetermined threshold, the signalling detector is configured to deactivate the second transmitter (de Haas et al.: see Figs. 4-5; Col. 9, lines 35-50).
Regarding claim 5, the reference further teach wherein the predetermined threshold is less than 125 ns (de Haas et al.: see Fig. 6; Col. 9, line 63 – Col. 10, line 33). 
Regarding claim 8, the reference further teach wherein impedance control device comprises an impedance bridge comprising two legs, and wherein each of the two legs comprises an adjustable pull resistor and an adjustable push resistor connected in series between a voltage supply rail and a ground rail and to a respective one of the two CAN bus terminals (de Haas et al.: see Fig. 1; Col. 2, line 52 – Col. 3, line 27).  
Regarding claim 9, the reference further teach wherein the transceiver includes a receiver arrangement coupled to said two bus terminals and configured to receive signalling from the CAN bus, generate a digital, received data based on said signalling and provide said received data to a receive output, the receive output for coupling to the CAN controller (de Haas et al.: see Fig. 1; Col. 2, line 52 – Col. 3, line 27).
Regarding claim 15, it is a method claim corresponding to the apparatus and system claim 1 above.  Therefore, claim 15 is analyzed and rejected as previously discussed in paragraph above with respect to claim 15.	
One skilled in the art would have recognized the need for effectively and efficiently facilitating selectable termination in a CAN Bus, and would have applied Seki’s novel use of a variable termination circuit that is connected to one end of the sub-line and that has a variable impedance into de Haas’s bus signal transnceiver with independently controllable voltage and impedance.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Seki’s directional coupler into de Haas’s transmitter with independently adjustable voltage and impedance with the motivation being to provide a method and system for operating transceiver device in a CAN bus.


Allowable Subject Matter
10.	Claims 2, 6-7, 10, 12 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form and correct the 112 as stated above, and including all of the limitations of the base claim and any intervening claims.
	Claims 3, 11, 13, 14 depend on the objected claims 2, 10, 12 above.
11.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the signalling detector comprises a time filter configured to provide a switching signal based on said length of time being one of longer or shorter than the predetermined threshold, wherein the signalling detector further comprises a multiplexer configured to receive said switching signal and, based on the switching signal, switch between: a first state in which the multiplexer is configured to connect a first control block to provide signalling to the impedance control device for provision of the first scheme; and a second state in which the multiplexer is configured to either: connect a second control block to provide signalling to the impedance control device for provision of the
second scheme; or disconnect the first control block from the impedance control device; wherein the first scheme comprises, within a recessive bit duration initiated by said transition, which causes the transmitter arrangement to drive the bus from the dominant state to the recessive state:
 controlling the impedance control device to provide an output impedance to be within the predefined range of an impedance value at the dominant state while the differential voltage on the CAN bus decreases to the predefined voltage representative of the recessive state within a first predetermined duration of time; and subsequently, increasing the output impedance of the impedance control device to a characteristic impedance of the CAN bus while the differential driver voltage on the CAN bus is kept at the predefined voltage within a second predetermined duration of time after the first predetermined duration of time and maintaining the output impedance of the impedance control device to the characteristic impedance of the CAN bus for a third predetermined duration of time; and and subsequently, increasing the output impedance of the CAN transceiver from the characteristic impedance of the CAN bus to a higher ohmic value while the differential driver voltage on the CAN bus is kept at the predefined voltage within a fourth predetermined duration of time after the third predetermined duration of time; wherein the
second scheme comprises, within a recessive bit duration initiated by said transition, which causes the transmitter arrangement from the dominant state to the recessive state: controlling an output impedance of the impedance control device to be within the predefined range of an impedance value at the dominant state while the differential voltage on the CAN bus decreases to the predefined voltage within a first predetermined duration of time of the second scheme; and subsequently, increasing the output impedance of the impedance control device directly to a high impedance comprising an impedance higher than a characteristic impedance of the CAN bus while the differential voltage on the CAN bus is kept at the predefined voltage within a second predetermined duration of time of the second scheme after the first predetermined duration of time and maintaining the high impedance for at least a remaining part or all of the recessive bit duration; wherein the transmitter arrangement is configured to operate at any one time in a first transmit mode or a second transmit mode, wherein in the first transmit mode the transmitter arrangement is configured to transmit said signalling with a first property and when the transmitter arrangement is in the second transmit mode the transmitter arrangement is configured to transmit said signalling with a second property, different to the first property; wherein based on the length of time being longer than a predetermined threshold, as determined by the signalling detector, the transmitter arrangement is configured to operate in the first transmit mode; and based on the length of time being shorter than a predetermined threshold, as determined by the signalling detector, the transmitter arrangement is configured to operate in the second transmit mode, as specifically recited in the claims 2, 6-7, 10, 12.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Adamson et al. (US#10,922,264) shows CAN transceiver.
The de Haas (US#20210001788) shows collison detection on a CAN bus.
The Lenz (US#6,484,223) shows transmitting device and bus system for data transfer.
The Suzuki et al. (US#8,598,918) shows differential communication device.
The Antonsson (US#2021/0120017) shows detecting manipulation of data on a CAN bus.
The Muth (US#9,471,528) shows controller area network (CAN) transceiver and method for operating a CAN transceiver.
The Walker et al. (US#10,063,391) shows subscriber station for a bus system and method for improving the quality of reception in a bus system.
The Hartwich et al. (US#10,454,705) shows device and method for selectively hiding bus oscillations during data reception via a bus system.
The Mutter et al. (US#10,776,307) shows subscriber station for a serial bus system, and method for transmitting a message in a serial bus system.
The Walker et al. (US#11,146,419) shows transceiver for a bus system and method for reducing line associated emissions.
The Brando et al. (US#11,068,429) shows oscillation reduction unit for a bus system and method for reducing an oscillation tendency when transitioning between different bit states.
The Mutter et al. (US#2021/0014083) shows transceiver device for a bus system and operating method therefor.
The Stegemann et al. (US#2020/0412573) shows transceiver device for a bus system and method for reducing conducted emissions.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
09/07/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477